EXHIBIT FIRST AMENDMENT TO FIRST AMENDED AND RESTATED CREDIT AGREEMENT THIS FIRST AMENDMENT TO FIRST AMENDED AND RESTATED CREDIT AGREEMENT is made as of May 15, 2008 (the "First Amendment to Restated Credit Agreement," or this "Amendment"), among VANGUARD NATURAL GAS, LLC, a Kentucky limited liability company ("Borrower"), the lenders listed on the signature pages hereto as Lenders (the "Lenders"), and CITIBANK, N.A., a national banking association, in its capacity as Administrative Agent ("Administrative Agent"). R E C I T A L S A.Borrower, the Lenders, and the Administrative Agent are parties to that certain First Amended and Restated Credit Agreement dated as of February 14, 2008 (the "Restated Credit Agreement"). B.The parties desire to amend the Restated Credit Agreement as hereinafter provided. NOW, THEREFORE, in consideration of these premises and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1.Same Terms.All terms used herein which are defined in the Restated Credit Agreement shall have the same meanings when used herein, unless the context hereof otherwise requires or provides.In addition, all references in the Loan Documents to the "Agreement"shall mean the Restated Credit Agreement, as amended by this Amendment, as the same shall hereafter be amended from time to time.In addition, the following terms have the meanings set forth below: "Effective Date" means May 15, 2008. "Modification Papers" means this Amendment, the First Amendment to NRC Guaranty Agreement, the Guarantor Confirmation Letters, and all of the other documents and agreements executed in connection with the transactions contemplated by this Amendment. 2.Conditions Precedent.The transactions contemplated by this Amendment shall be deemed to be effective as of the Effective Date, when the following conditions have been complied with to the satisfaction of Administrative Agent, unless waived in writing by Administrative Agent: A.First Amendment to Restated Credit Agreement.This First Amendment to Restated Credit Agreement shall be in full force and effect. B.First Amendment to NRC Guaranty Agreement.Nami Resources Company L.L.C. shall have executed and delivered to Administrative Agent an amendment to the Unconditional Guaranty of Nami Resources Company L.L.C. (the "First Amendment to NRC Guaranty Agreement"), which shall be satisfactory in form and substance to Administrative Agent. C.Guarantor Confirmation Letters.Each of Ariana Energy, LLC and Trust Energy Company, LLC shall have executed a letter in favor of Administrative Agent (each a "Guarantor Confirmation Letter") confirming that its Guaranty remains in full force and effect. D.Fees and Expenses.Administrative Agent shall have received payment of all out-of-pocket fees and expenses (including reasonable attorneys' fees and expenses) incurred by Administrative Agent in connection with the preparation, negotiation and execution of the Modification Papers. E.Representations and WarrantiesAll representations and warranties contained herein or in the documents referred to herein or otherwise made in writing in connection herewith or therewith shall be true and correct with the same force and effect as though such representations and warranties have been made on and as of this date. 3.Amendments to Restated Credit Agreement.On the Effective Date, the Restated Credit Agreement shall be deemed to be amended as follows: (a)The definition of "Swap Agreement" shall be amended to read in its entirety as follows: "'Swap Agreement' means any agreement with respect to any swap, forward, future or derivative transaction or option (whereby the aggregate position for options creates an obligation for Borrower) or similar agreement, whether exchange traded, "over-the-counter" or otherwise, involving, or settled by reference to, one or more rates, currencies, commodities, equity or debt instruments or securities, or economic, financial or pricing indices or measures of economic, financial or pricing risk or value or any similar transaction or any combination of these transactions; provided that no phantom stock or similar plan providing for payments only on account of services provided by current or former directors, managers, officers, employees or consultants of Borrower or the Subsidiaries shall be a Swap Agreement." (b)Section 2.07(a) of the Restated Credit Agreement shall be deemed to be amended as follows: "The term 'Borrowing Base' means, as of the date of the determination thereof, the designated loan value as calculated by the Lenders in their sole discretion assigned to the discounted present value of future net income accruing to the Mortgaged Property, based upon the Lenders' in-house evaluation of the Mortgaged Property.The Lenders' determination of the Borrowing Base will be made in accordance with then-current practices, economic and pricing parameters, methodology, assumptions, and customary procedures and standards established by each Lender from time to time for its petroleum industry customers.Borrower acknowledges that the determination of the Borrowing Base contains an equity cushion (market value in excess of loan amount) which Borrower acknowledges to be essential for the adequate protection of the Lenders.For the period from and including the date on which the conditions in Section 6.03 were satisfied to but excluding the next Redetermination Date, the amount of the Borrowing Base shall be $150,000,000.Borrower further acknowledges and agrees that in calculating the Borrowing Base, the combined value of the Asher PD Properties and the Asher PUD Properties shall not exceed the maximum liability of NRC with respect to the principal amount of the Notes guaranteed by NRC as provided in the Guaranty Agreement of NRC as amended from time to time.
